
	
		110th CONGRESS
		1st Session
		S. 1679
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide that the great hall of the
		  Capitol Visitor Center shall be known as Emancipation Hall.
	
	
		1.Designation of great hall of the Capitol
			 Visitor Center as Emancipation Hall
			(a)In generalThe great hall of the Capitol Visitor
			 Center shall be known and designated as Emancipation Hall, and
			 any reference to the great hall in any law, rule, or regulation shall be deemed
			 to be a reference to Emancipation Hall.
			(b)Effective
			 dateThis section shall apply
			 on and after the date of the enactment of this Act.
			
	
		
			Passed the Senate
			 November 15, 2007.
			
			Secretary
		
	
	
	
